Case 7:20-cv-08510-VB Document9 Filed 11/20/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

won nen nee nen ne ee a ----X
TRUSTEES OF SHEET METAL WORKERS
INTERNATIONAL ASSOCIATION LOCAL
NO. 38 VACATION FUND, TRUSTEES OF
SHEET METAL WORKERS
INTERNATIONAL ASSOCIATION LOCAL
NO. 38 INSURANCE AND WELFARE FUND,
TRUSTEES OF SHEET METAL WORKERS

~ INTERNATIONAL ASSOCIATION LOCAL
NO. 38 PROFIT SHARING PLAN, TRUSTEES
OF SHEET METAL WORKERS LOCAL 38
LABOR MANAGEMENT COMMITTEE AND
TRUST,. TRUSTEES OF SHEET METAL
WORKERS LOCAL UNION 38 CRAFT
TRAINING FUND, TRUSTEES OF SHEET
METAL CONTRACTORS INDUSTRY FUND
OF SOUTHEASTERN NEW YORK, and
TRUSTEES OF SHEET METAL WORKERS
INTERNATIONAL ASSOCIATION LOCAL
NO. 38 UNION,

ORDER

Plaintiffs,
V.

A. BORRELLI HVAC, INC. and ALBERT
BORRELLI,
Defendants.

20 CV 8510 (VB)

On October 13, 2020, plaintiffs commenced the instant action against defendants A.

Borrelli HVAC, Inc. and Albert Borrelli. (Doc. #1).

On October 27, 2020, plaintiffs docketed a proof of service indicating service on
defendants on October 19, 2020. (Doc. #8). Accordingly, defendants had until November 9,

2020, to respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)(@).

To date, defendants have not answered, moved, or otherwise responded to the complaint.

Accordingly, provided that defendants remain in default, plaintiff is ORDERED to seek
certificates of default as to defendants by December 4, 2020, and thereafter to move, by order to
show cause and in accordance with the Court’s Individual Practices, for default judgment against
defendant by December 18, 2020. If plaintiffs fail to satisfy either deadline, the Court may
Case 7:20-cv-08510-VB Document9 Filed 11/20/20 Page 2 of 2

dismiss the case without prejudice for failure to prosecute or failure to comply with court
orders. Fed. R. Civ. P. 41(b).

Dated: November 20, 2020
White Plains, NY
SO ORDERED:

WS

Vincent L. Briccetti
United States District Judge

 

 
